— In an action to recover damages for personal injuries, etc., in which the defendant commenced a third-party action, inter alia, to recover damages for failure to defend pursuant to an insurance policy, the third-party defendant Nelson Charlmers, Inc. appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated August *80813, 1990, which denied its motion to dismiss the third-party complaint insofar as it is asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
The third-party plaintiffs pleading is sufficient to withstand a motion to dismiss pursuant to CPLR 3211 (a) (7). Balletta, J. P., O’Brien, Ritter and Copertino, JJ., concur.